Citation Nr: 1431286	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability other than sciatic neuropathy.

2.  Entitlement to an increased disability rating for a lumbar spine disability, rated at 10 percent prior to April 10, 2010, and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to July 1965 and October 1965 to January 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When this case was previously before the Board in December 2011, it was decided in part and remanded in part.  In December 2012, the RO granted service connection for sciatic neuropathy of each lower extremity, effective October 17, 2006, the date of the claim for increased rating for the low back disability.  The Veteran has not appealed the rating or effective date assigned for the separate ratings.  Thus, these issues are not before the Board.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The Veteran's low back claim is addressed in the REMAND that follows the below ORDER.

The issue of entitlement to service connection for bilateral hip disability, secondary to the service-connected lumbar spine disability, is raised by the record.  This issue has not been adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.


FINDING OF FACT

No disability of either foot has been present during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection of a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in March 2007,  prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran was also afforded an appropriate VA examination to determine the nature and extent of his claimed bilateral foot disability.

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54.).

Factual Background and Analysis

The post-service treatment records do not reveal any diagnosed foot disability.  

A January 2012 VA examination record reflects the Veteran's history of intermittent pain and numbness in his feet since sustaining a contusion of the feet in the late 1960s.  The examiner determined that the reported symptoms were due to lumbar radiculopathy.  The examiner found the Veteran did not warrant a "foot diagnosis."  

Service connection has already been granted for the lumbar radiculopathy responsible for the Veteran's claimed foot symptoms.  No other foot disorder was identified on the January 2012 examination and there is no other evidence of the presence of a foot disorder during the pendency of the claim.  

The Board acknowledges that the Veteran has reported having problems with pain and numbness since the in-service injuries of his feet.  Although he is competent to describe his symptoms, as a layperson, he is not competent to identify the underlying cause of the symptoms.  As discussed above, the medical evidence indicates that his symptoms are due to the radiculopathy for which service connection has been granted.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral foot disability is denied.



REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his low back disability in January 2012.  He reported that he has flare ups.  The examiner performed range of motion testing but stated that the Veteran was unable to perform repetitive use testing with three repetitions due to pain.  The examiner stated that the Veteran had additional functional impairment due to less movement than normal, excess fatigability, pain on movement, instability of station and disturbance of locomotion.  The examiner did not attempt to estimate the degree of additional limitation of motion due to these factors or during flare ups, and she did not explain why she failed to do so.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his low back disability.

In addition, while this case is in remand status, appropriate development to obtain any outstanding records pertinent to the claim should be completed. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected low back disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the paper claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  If the Veteran is unable to perform repetitive motion testing, the examiner should attempt to estimate the degree of additional limitation of motion after repetitive use.  In addition if the Veteran reports flare ups, the examiner should attempt to determine the frequency of the flare ups and to estimate the degree of limitation of motion during flare ups.  If the examiner is unable to provide the requested estimates, he or she should explain why.


3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


